Exhibit 10.2
RESIGNATION AGREEMENT
     This Resignation Agreement (“Agreement”) is entered into as of the 14th day
of June, 2011 by and between Waste Management, Inc. (the “Company”), and Michael
Jay Romans (“Romans”).
     This Agreement is binding upon, and extends to, the parties and their past
and present officers, directors, employees, shareholders, parent corporations,
subsidiaries, affiliates, partners, agents, representatives, heirs, executors,
assigns, administrators, successors, predecessors, family members, d/b/a’s,
assumed names, and insurers, whether specifically mentioned hereafter or not. A
reference to a party in this Agreement necessarily includes those persons and/or
entities described in the foregoing sentence.
WITNESSETH:
     WHEREAS, Romans and the Company previously entered into that certain
Employment Agreement dated January 25, 2007 (the “Employment Agreement”); and
     WHEREAS, Romans has been employed by and has served as Senior
Vice-President, People since January 25, 2007; and
     WHEREAS, Romans has notified the Company of his desire to voluntarily
resign from the Company without “Good Reason” as such term is defined in Section
5(d) and governed by Section 6(d) of the Employment Agreement; and
     WHEREAS, the parties now jointly desire to amend and supplement the
employment relationship and the Employment Agreement effective immediately, on
the terms and conditions hereinafter set forth; and
     NOW, THEREFORE, in consideration of the premises and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
     1. Termination of Employment. Pursuant to Romans’ voluntary resignation
from the Company without Good Reason (as defined in the Employment Agreement),
the employment relationship between the Company and Romans will terminate on
January 30, 2012 (“Employment Termination Date”).
     2. Post-Notification Employment With The Company. The Company shall
continue to employ Romans, and Romans shall continue to be employed by the
Company upon the terms and subject to the conditions set forth in this
Agreement. The period of Romans’ continued employment with the Company under
this Agreement shall commence on June 14, 2011, and shall continue until the
Employment Termination Date (“Continued Employment Period”). During the
Continued Employment Period, Romans shall perform such duties and have such
responsibilities as may be assigned to him from time to time by the Company’s
Executive Vice President — Growth, Innovation and Field Support. It is expressly
agreed that

 



--------------------------------------------------------------------------------



 



Romans’ duties and responsibilities during such Continue Employment Period shall
be limited to providing advice and consulting support on executive-level
projects as requested (including, but not limited to, transition and assisting
and counseling his successor). Romans will not be expected to manage the
day-to-day activities of the People Department. Romans is not required to be
present at the Company’s offices unless specifically requested. The Company will
reimburse Romans for all reasonable out-of-pocket business expenses incurred by
Romans in accordance with the Company’s customary practices and policies. It is
agreed that from the effective date of this Agreement until his resignation,
Romans will not be precluded from performing work for any other entity as long
as such work does not violate the terms of his Employment Agreement.
     It is expressly agreed that nothing in this Paragraph 2 (including, but not
limited to, the change in Romans’ duties and responsibilities, the change in
Romans’ reporting requirements, or any change in the geographic location of his
work) shall in any way be interpreted or construed as a “Good Reason” event as
defined in Section 5(d) of the Employment Agreement or otherwise require the
Company to pay to Romans the post-employment severance amounts set forth in
Section 6(e) of the Employment Agreement. It is Romans’ express intent to
voluntarily resign from the Company without “Good Reason” in order that he may
begin his retirement, and that the continued employment during the Continued
Employment Period is to give Romans the opportunity to meet the requirements for
a qualified “Retirement” under those certain Stock Option Award Agreements and
Performance Share Unit Award Agreements discussed in Paragraph 4 below.
     3. Continued Employment Period Compensation and Benefits.
     (a) During the Continued Employment Period, the Company shall continue to
pay Romans his base salary, currently set at the annual rate of Four Hundred
Fourteen Thousand Twenty-Seven and 00/100ths Dollars ($414,027.00) (“Base
Salary”). Such Base Salary shall be paid in accordance with the Company’s
standard payroll practice.
     (b) For calendar year 2011, Romans will continue to be eligible to
participate in the Company’s annual incentive compensation plan. Romans’ target
annual bonus will be seventy-five percent (75%) of his Base Salary (the “Target
Bonus”). Romans’ actual annual bonus may range from 0% to 150% of his Base
Salary, such determination based upon the achievement of certain Company
financial performance goals, as may be established and approved by the
Compensation Committee of the Company’s Board of Directors. Such bonus, if any,
will be paid at such time as other similarly-situated executive employees are
paid their bonuses in 2012. Romans must remain employed with the Company as of
December 31, 2011 in order to be eligible to receive such bonus. Romans will not
be eligible for any bonus for calendar year 2012.
     (c) During the Continued Employment Period, and subject to the terms of
such plans, Romans shall continue to be eligible to participate in the Company’s
group health and dental benefits plan, life insurance plan, and short-term and
long-term disability plans generally made available to similarly-situated
executive employees. Upon his termination of continued employment herein, Romans
may elect COBRA participation for eighteen (18) months in the Company’s group
health and/or dental insurance coverage to the same extent as he participated

2



--------------------------------------------------------------------------------



 



in such plans as of his employment termination date. Romans will be solely
responsible for the timely payment of any COBRA premiums.
     (d) During the Continued Employment Period, Romans shall not be entitled to
any other compensation or benefits for his employment with the Company. Romans
will not receive any further grants of equity-based compensation after
December 31, 2011.
     4. Acknowledgement of Previously-Granted Equity Awards. The parties
acknowledge that Romans previously received stock option grants on or about
March 9, 2010 and on or about March 9, 2011 pursuant to certain Stock Option
Award Agreements. Both stock option grants were awarded pursuant to the
Company’s 2009 Stock Incentive Plan. According to Section 2(b) of each Stock
Option Award Agreement, if Romans’ termination of employment is due to
“Retirement” (as defined therein), the options shall continue to become
exercisable for three years following his termination of employment and once
exercisable, shall remain exercisable for the three-year period following his
termination of employment. The parties acknowledge and agree that if Romans
continues his employment hereunder until January 26, 2012, then he will meet the
definition of “Retirement” under the applicable Stock Option Award Agreement.
The 2009 Stock Incentive Plan and the referenced March 9, 2010 and March 9, 2011
Stock Option Award Agreements are incorporated herein by reference as if fully
set out verbatim. Notwithstanding anything herein to the contrary, the terms and
conditions of the 2009 Stock Incentive Plan and the Stock Option Award
Agreements shall govern.
     The parties further acknowledge that Romans previously received certain
Performance Share Units (“PSU’s”) in calendar years 2009, 2010, and 2011
pursuant to certain Performance Share Unit Award Agreements. The parties
acknowledge and agree that if Romans continues his employment hereunder until
January 26, 2012, he will meet the definition of “Retirement” under each
Performance Share Unit Award Agreement. Section 6 of each Performance Share Unit
Award Agreement provides that upon “Retirement” by Romans, he shall be entitled
to receive a prorated share of the PSU’s at the end of each respective
Performance Period. The Performance Share Unit Award Agreements referenced in
this paragraph are incorporated herein by reference as if fully set out
verbatim. Notwithstanding anything herein to the contrary, the terms and
conditions of the Performance Share Unit Award Agreements shall govern.
     5. Settlement and Acquisition of Goodwill. Romans waives and releases any
and all claims that the restrictive covenants contained in Paragraph 10 of the
Employment Agreement (the “Employment Agreement Restrictive Covenants”) are not
enforceable or are against public policy. Romans covenants not to file a lawsuit
or arbitration proceeding, pursue declaratory relief, or otherwise take any
legal action to challenge the enforceability of the Employment Agreement
Restrictive Covenants. The parties agree that the promise of continued
employment and the compensation and benefits associated with same referred to in
Paragraphs 2 and 3 are, in part, consideration for the settlement of all
disputes regarding the enforceability and application of Employment Agreement
Restrictive Covenants, and are payment for exclusive right to the business
goodwill, trade secrets, and confidential information developed by Romans in the
course of his employment with the Company. To help preserve the value of the
goodwill, trade secrets, and confidential information acquired herewith, it is
agreed that Romans will comply with the Employment Agreement Restrictive
Covenants (incorporated herein by reference) for the periods of

3



--------------------------------------------------------------------------------



 



time set forth therein. It is specifically agreed that the two-year Restricted
Term set forth in Paragraph 10 of the Employment Agreement and the restrictions
provided for therein shall commence upon Romans’ termination of employment with
the Company. In the event that the Company, in its sole discretion, determines
that Romans has engaged in activities that violate the Employment Agreement
Restrictive Covenants, the Company shall have the right to discontinue and
terminate Romans’ employment. Such termination of employment shall be in
addition to and shall not limit injunctive relief and/or any and all other
rights and remedies that the Company may have against Romans under the
Employment Agreement or this Agreement.
     6. Assistance and Cooperation. Romans agrees that he will cooperate fully
with the Company and its counsel, upon their request, with respect to any
proceeding (including any litigation, arbitration, regulatory proceeding,
investigation or governmental action) that relates to matters with which Romans
was involved while he was an employee of the Company or with which he has
knowledge. Romans agrees to render such cooperation in a timely fashion and to
provide Company personnel and the Company’s counsel with the full benefit of his
knowledge with respect to any such matter. The Company shall reimburse Romans
for actual and reasonable costs and expenses, including reasonable attorneys
fees, related to his assistance in such matters. Romans will remain an elected
officer of the Company until the Employment Termination Date. Accordingly,
Romans will be entitled to the benefit of the indemnity and expense
reimbursement provisions in Article Eighth of the Company’s Third Amended and
Restated Certificate of Incorporation and Article X of the Company’s Bylaws, all
subject to the provisions thereof and to applicable Delaware law.
     7. Choice of Laws. This Agreement is made and entered into in the State of
Texas, and shall in all respects be interpreted, enforced and governed under the
laws of the State of Texas. The language of all parts of this Agreement shall in
all cases be construed as a whole, according to its fair meaning, and not
strictly for or against any of the parties.
     8. Severability. Should any provision of this Agreement be declared or be
determined by any court to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby and said illegal or
invalid part, term, or provision shall be deemed not to be a part of this
Agreement.
     9. Complete Agreement. The parties hereto agree that the Employment
Agreement (including any other amendments thereto) as modified by this
Agreement, contains the full and final expression of their agreements with
respect to the matters contained therein, and acknowledge that no other promises
have been made to or by any of the parties that are not set forth in these
Agreements.
     The parties agree that neither the offer of, nor the execution of, this
Agreement will be construed as an admission of wrongdoing by anyone. Instead,
this Agreement is to be construed solely as a reflection of the parties’ desire
to facilitate a peaceful separation of employment and to make sure there are no
unresolved issues between them.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is EXECUTED and EFFECTIVE as of the day
set forth above.

            MICHAEL JAY ROMANS
(“Romans”)
      /s/ Michael Jay Romans       Michael Jay Romans              WASTE
MANAGEMENT, INC.
      By:   /s/ David P. Steiner         David P. Steiner        Chief Executive
Officer     

5